EXHIBIT 10.1

DATED FEBRUARY 1, 2016

 

AGENUS UK LIMITED

 

and

 

ALEX DUNCAN

 

 

CONTRACT OF EMPLOYMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[g201805101707344133446.jpg]5 New Street Square | London EC4A 3TW

Tel +44 (0)20 7300 7000

Fax +44 (0)20 7300 7100

DX41 London

www.taylorwessing.com

 



--------------------------------------------------------------------------------

 

 

CONTRACT OF EMPLOYMENT

1.

Parties

(1)

AGENUS UK LIMITED having its place of business at Unit 315 Phase 5, Cambridge
Science Park, Milton Road, Cambridge CB4 0FZ, United Kingdom (the "Employer");
and

(2)

ALEX DUNCAN of 15 Cambridge Road, Girton, Cambridge CB30PN, United Kingdom (the
"Executive").

2.

Date of Employment

2.1

The Executive's employment will commence on February 1, 2016.

2.2

The Executive's period of continuous employment for the purposes of the
Employment Rights Act 1996 commenced on 8 January 2015.

3.

Nature of Employment

3.1

The Executive is employed as Chief Technology Officer.

3.2

The Executive shall carry out such duties as shall from time to time be assigned
to him by the Employer and shall use his best endeavours to promote, protect and
develop the interests of the Employer.

3.3

The Executive will initially report to and liaise with (i) Robert Stein,
President of R&D, for research and development responsibilities and (ii) Garo
Armen, CEO, for manufacturing and quality systems responsibilities (his "Line
Managers"). The Line Managers may be altered at the discretion of the Employer.

3.4

Unless the Employer agrees otherwise in writing, the Executive agrees that he
will spend the whole of his time and attention on the Employer's business during
normal working hours and that during the term of his employment with the
Employer he will not engage in any other employment, occupation, consulting or
other business activity.

3.5

The Executive shall report to the Employer his own wrongdoing and any wrongdoing
or proposed wrongdoing of any employee or director of the Employer immediately
on becoming aware of it. The Executive shall also report to the Employer:

 

(a)

the plans of any other senior employee to leave the Employer (whether alone or
in concert with any other employee);

 

(b)

the plans of any other senior employee (whether alone or in concert with any
other employee) to join a competitor or to establish a business in competition
with the Employer;

 

(c)

the misuse by any employee of any confidential information (as defined in the
Executive's Confidentiality and Proprietary Information Deed) belonging to the
Employer;

3.6

There are no collective agreements applicable to the Executive's employment.

4.

Right to work in the UK

4.1

The Executive warrants that he has the unrestricted right to work in the United
Kingdom without any additional immigration approvals and that he has provided
the Employer with



 

--------------------------------------------------------------------------------

 

all necessary assistance to enable the Employer to comply with its duties under
the Immigration Asylum and Nationality Act 2006. The Executive undertakes to
notify the Employer immediately if any such right ceases, or is reasonably
expected to cease during his employment and to immediately provide the Employer
with written details of changes to his personal circumstances that might affect
his immigration permission.

4.2

In order for the Employer to comply with its duties to prevent illegal working,
if the Executive is a sponsored migrant under the Points Based System, the
Executive is required to notify the Employer in writing within five working days
of any change in the Executive's personal contact details (home address, home
telephone number and mobile telephone number).

4.3

The Executive undertakes to provide on request, and if necessary at least once
in every 12 month period, the Executive's original passport and other
satisfactory documentary evidence of his right to work in the UK. The Executive
also undertakes to ensure that he will maintain a valid passport to enable him
to travel on business abroad as required by the Employer. The Executive
acknowledges that the Employer is currently working to obtain a work visa to
permit the Executive to work part-time at the Employer's office in the United
States. The Executive agrees to fully cooperate and to promptly provide any
information reasonably requested by the Employer and/or its counsel to help
obtain such work visa. The Executive acknowledges that his continuing employment
with the Employer is conditional on compliance with the obligations and the
other duties in this clause, and that failure to comply to the Employer's
satisfaction may result in disciplinary action under the Employer's Disciplinary
Procedure.

4.4

By accepting employment pursuant to this Contract of Employment, the Executive
warrants and agrees that, except as may otherwise be agreed to by the Employer
in writing:

 

(a)

he is under no employment contract, bond, proprietary information agreement,
invention agreement, confidentiality agreement or other obligation which would
breach or be in conflict with the terms and conditions of his employment with
the Employer  or this Contract of Employment, or otherwise encumber his
performance of duties assigned to him by the Employer;

 

(b)

he has not signed or committed to any employment or consultant duties or other
obligations which would divert his full attention from the duties assigned to
him by the Employer under his employment with the Employer; and

 

(c)

he is currently in good health and will pass any medical examination necessary
for the establishment of his benefits package.

5.

Remuneration

5.1

Basic Salary

 

(a)

The Executive shall be paid a basic annual salary of £202,771.80 which shall be
paid monthly in arrears and shall be subject to deduction of income tax,
national insurance and other applicable legal deductions and shall be deemed to
accrue from day to day based on a 5 day working week.

 

(b)

Salaries are normally paid by direct transfer to the Executive's bank account on
the twenty-fifth day of the month except that, where such day does not fall on a
working day, payment will be made on the next working day, all in accordance
with the Employer's payroll policies.



2

 

--------------------------------------------------------------------------------

 

5.2

Benefits

 

(a)

The Executive and the Executive's spouse and dependents under the age of 18
shall be entitled to participate in the Employer's private medical insurance
scheme to be established or such other private medical insurance scheme as the
Employer may make available from time to time.

 

(b)

The Executive will be entitled to participate in such permanent health insurance
scheme as the Employer shall put in place.

 

(c)

The Executive shall be entitled to participate in such life assurance scheme as
the Employer shall put in place and at the rate of four times the Executive's
basic annual salary.

 

(d)

To the extent that any of the benefits are taxable the Executive will be
responsible for all those liabilities.

 

(e)

Participation in any insurance based benefit (including private medical
insurance, life assurance and permanent health insurance) is subject to the
relevant policy terms and conditions from time to time in force, is conditional
on the Executive and/or the Executive's spouse and/or dependents satisfying any
applicable requirements of the insurer and being accepted at normal rates of
premium. The Employer shall have no liability to pay any benefit to the
Executive unless it receives payment from the insurer.

 

(f)

The Employer reserves the right to amend, alter or cease to provide (without
compensation) any benefit (including any commission plan, bonus or incentive
based pay) at any time.

 

(g)

Nothing in this agreement shall constrain or prevent the Employer from
terminating the Executive's employment, notwithstanding that the Executive is or
may be entitled to receive benefit payments or other benefits under any
permanent health insurance scheme from time to time in force and such
entitlement shall be diminished or cease to exist as a result of the termination
of his employment.

6.

Pension

The Employer shall pay annual contributions to a personal pension scheme
nominated by the Executive and registered in accordance with Part 4 of the
Finance Act 2004. The Executive shall provide to the Employer such particulars
of the personal pension scheme which is to apply for the purposes of this clause
and such other information relating to his pension arrangements as the Employer
may reasonably require from time to time. The contribution shall be paid to the
personal pension scheme in equal monthly instalments and shall be an annual
amount equal to 10 per cent of the Executive's basic annual salary only
(excluding bonus and other benefits).

7.

Bonus

The Executive will be entitled to participate in the Agenus Inc. Management
Incentive Plan. The Executive's target annual bonus will be 30% of his basic
annual salary. Actual annual payouts under the plan are at the sole and absolute
discretion of the Employer, are based on company and individual performance, and
have historically ranged from 0%-200% of target. The rules of the plan do not
form part of the Executive's contract of employment and the Employer reserves
the right to vary or terminate the plan at any time.



3

 

--------------------------------------------------------------------------------

 

8.

Expenses

8.1

The Executive shall be reimbursed all reasonable expenses properly incurred in
the discharge of the Executive's duties in accordance with this contract and
subject to any other instructions or regulations issued by the Employer from
time to time, including without limitations, the Agenus Inc. Travel & Expense
Policy and Procedures, as may be updated from time to time (the "Travel &
Expense Policy"). As a pre-condition of payment, the Executive will be expected
to produce vouchers, receipts, or other evidence of the expenses in respect of
which the Executive claims reimbursement in accordance with the Travel & Expense
Policy.

8.2

The Executive must not without the prior written authorisation of the Board or
in breach of any applicable legislation directly or indirectly seek, receive or
obtain, in respect of the performance of his duties or of any goods or services
sold or purchased or other business transacted (whether or not by the Executive)
by or on behalf of the Employer or any of the Employer's group companies, any
personal benefits, discount, rebate, commission, bribe, kickback or other
inducement ("Inducement") (whether in cash or in kind). In the event that the
Executive or any person on the Executive's behalf directly or indirectly
receives any such Inducement, the Executive must immediately account to the
Employer for the amount so received.

8.3

Pending the Executive's receipt of a work visa as contemplated by clause 8.6
below, the Employer shall cover the cost of monthly flights from the United
Kingdom to the United States for the Executive for the purposes of carrying out
the Executive's duties in accordance with this contract. All such flights shall
be in accordance with the Travel & Expense Policy.

8.4

The Executive shall be reimbursed up to a maximum of $2,500 (USD) per month for
all reasonable lodging, meal and travel expenses properly incurred in the
discharge of the Executive's duties in the United States in accordance with this
contract and subject to any other instructions or regulations issued by the
Employer from time to time, including without limitation, the Travel & Expense
Policy.

8.5

The Executive will be entitled to receive, and the Employer will cover the cost
of, tax advisory services through Global Tax Network (or such other organisation
as the Employer may elect at its sole and absolute discretion from time to time)
up to the value of $5,000 (USD) per annum.

8.6

The Employer will pay all reasonable costs associated with obtaining an
appropriate work visa for the United States to enable the Executive to carry out
his duties in accordance with this contract. The Executive agrees to fully
cooperate and to promptly provide any information reasonably requested by the
Employer and/or its counsel to help obtain any such work visa.

9.

Place of Work

9.1

The Executive's primary place of work will initially be at Unit 315 Phase 5,
Cambridge Science Park, Milton Road, Cambridge CB4 0FZ, United Kingdom.

9.2

In addition, the Executive will be required to work in Jena, Germany and Basel,
Switzerland on an as-needed basis as instructed by the Employer. Once an
appropriate work visa is obtained for the Executive to enable him to carry out
his duties in accordance with this contract in the United States, the Executive
will be required to work approximately two weeks per calendar month in the
United States as requested by the Employer.

9.3

In addition, the Executive will be required to work at such other places as the
Employer may from time to time specify for the performance of the Executive's
duties and shall



4

 

--------------------------------------------------------------------------------

 

travel to such parts of the world as the Employer may direct or authorise. If
the Employer requires the Executive to work outside the United Kingdom for a
consecutive period of more than one month it will provide him with written
details of any terms and conditions which may apply to that work and his return
to the United Kingdom.

10.

Hours of Work

10.1

The normal working hours of the Executive will be from 9 a.m. to 6 p.m. on
Mondays to Fridays. The Executive will be entitled to an hour's lunch break
during each working day.

10.2

In addition the Executive shall be required to work at such other times as the
Employer may reasonably require to meet the needs of the business. The Executive
will not receive additional payment for such further work. The Executive accepts
that by signing this agreement he has agreed that regulation 4(1) of the Working
Time Regulations 1998 shall not apply. The Executive may terminate his agreement
to this provision by giving six months' notice in writing.

11.

Holidays

11.1

Annual Holidays

 

(a)

The Executive's annual paid holiday entitlement is 30 working days in each
holiday year. Holiday entitlement will accrue pro-rata to each completed month
of employment.

 

(b)

The Executive is required to submit a holiday request form to his Line Managers
for approval for all periods of leave. The times at which annual holidays may be
taken are at the discretion of the Employer, and not more than 10 days may be
taken at any one time.

 

(c)

The holiday year runs from 1 January to 31 December.

 

(d)

It is not permitted to carry forward holiday entitlement from one holiday year
to the next nor will payments in lieu be made in respect of holiday not taken in
the relevant holiday year.

 

(e)

The Executive must ensure that there is no unnecessary overlapping with the
holidays of other staff who would be responsible for the Executive's duties
whilst he is on holiday.

 

(f)

Holiday pay on termination of employment will be calculated by establishing the
number of days holiday accrued in the holiday year up to the date of termination
and subtracting from this the number of days taken during the current holiday
year. The number of days remaining, if any, will be paid.

11.2

Bank Holidays and Public Holidays

In addition to annual holidays the Executive shall be entitled to paid holidays
on all statutory and public U.K. bank holidays together with any additional
holidays awarded by the Employer.

12.

Sickness or Injury

12.1

Subject to the Executive's compliance with  the  Employer's  sickness  absence
procedures (as amended from time to time) he shall continue to receive his full
salary and  contractual benefits (other than any
bonus  or  performance-related  benefits) ("Company Sick Pay") during any period
of absence due to any sickness or injury which prevents the Executive from
carrying out his duties for up to an aggregate of two weeks



5

 

--------------------------------------------------------------------------------

 

in any 52 week period. Such payment shall be inclusive of any statutory sick pay
due in accordance with applicable legislation in force at the time of absence.

12.2

Any further payment will be at the discretion of the Employer.

12.3

If the Executive is prevented by sickness from performing his duties properly,
he shall report this fact promptly to his Line Managers, or another manager if
the Line Managers are not available, before 10.00a.m. on the first day of
sickness together with an estimate of the period of absence envisaged. Any
change in the estimated period of absence must be notified as soon as possible.

12.4

If the absence continues for more than 5 continuous working days a "fit-note"
from the Executive's doctor should be submitted explaining the nature of the
sickness or injury.

12.5

During all periods of absence due to sickness or injury the Executive should
keep the Employer informed as to his likely date of return.

12.6

The Executive agrees to consent to medical examinations (at the Employer's
expense) by a medical practitioner nominated by the Employer at any time during
his employment should the Employer so require. The Executive agrees that any
report produced in connection with any such examination may be disclosed to the
Employer and the Employer may discuss the contents of the report with the
relevant medical practitioner and otherwise, as appropriate.

12.7

A Form SC2 (Self Certification of Sickness) is required in all cases of
uncertified sickness.

12.8

If the Executive is absent for more than 12 weeks in any 12 month period due to
sickness or injury then the Employer is entitled to terminate the employment.

13.

Parental Leave/Paternity Leave

13.1

Employees with the requisite period of service may be entitled to statutory
parental leave and/or paternity leave.

13.2

Full details of the relevant regulations and entitlements may be obtained on
request from the Line Managers.

14.

Health and Safety

The Executive is bound to comply with the duties imposed by the Health and
Safety at Work Act 1974 or any substitution thereof or amendment or alteration
thereto ("the

Act") and the Health and Safety Regulations made or to be made under the Act and
in particular with the duties set out under section 7 of the Act which require
an employee to:

 

(a)

take reasonable care for the health and safety of him or herself and of others
who may be affected by his acts or omissions at work;

 

(b)

as regards any duty imposed on the Employer or any other person, co-operate with
the Employer so far as is necessary to enable that duty to be performed or
complied with.



6

 

--------------------------------------------------------------------------------

 

15.

Notice of Termination

15.1

In order to terminate the employment under this contract the Executive is
required to give to the Employer, and the Employer is required to give to the
Executive six months' written notice of termination.

15.2

The Employer reserves the right to pay the relevant net basic salary in lieu of
notice.

15.3

After notice has been served by the Employer or the Executive, the Employer may:

 

(a)

require the Executive to carry out no duties; or

 

(b)

require the Executive to remain away from the office; or

 

(c)

require the Executive not to have any communication with any existing or
prospective customers of the Employer in relation to the business of the
Employer; or

 

(d)

require the Executive to carry out such duties as the Employer may require
Provided that such duties are of a standard appropriate to the Executive's job
description,

and in each case the Employer will continue to pay the Executive salary and
provide all other benefits arising under this agreement during the period of
notice except that, notwithstanding any other terms of this agreement, bonus or
other performance related benefits shall not accrue. During such period of
notice, the Executive shall remain an employee of the Employer and will continue
to be bound by the terms and conditions of his employment.

16.

Summary Dismissal

16.1

In the following circumstances, which are intended by way of example only of
what may be regarded as gross misconduct, and not by way of a complete list, the
Executive will be dismissed summarily by written notice to operate from the date
of such notice and the Executive will not be entitled to any further payment
under his terms of employment except such sum as has accrued and is due at the
date of termination:

 

(a)

refusing to carry out any proper direction given  in  the  course  of  the
employment;

 

(b)

improperly divulging to any third party any confidential or non-public
information regarding the Employer, its employees or any person with whom the
Employer deals;

 

(c)

committing any act or divulging any information which is contrary to or damages
the interests or objectives of the Employer;

 

(d)

committing any criminal offence which in the opinion of the Employer makes the
Executive unsuitable for the type of work that the Executive is employed to do
or may reasonably be expected to do or which makes him unacceptable to other
employees;

 

(e)

dishonest conduct;

 

(f)

violent, obscene or abusive behaviour towards other employees or officers of the
Employer;



7

 

--------------------------------------------------------------------------------

 

 

(g)

serious or wilful breach of the Executive's duties or of any of Employer's
policies generally applicable to all employees;

 

(h)

if the warranties given by the Executive at clause 4 are found to be misleading
or incorrect;

 

(i)

attending the Employer's premises or engaging in the Employer's business whilst
under the influence of alcohol or unlawful drugs;

 

(j)

any breach of the Bribery Act; or

 

(k)

if the Executive fails or ceases to meet the requirements of, or is guilty of a
serious breach of the rules of, any regulatory body or any other entity whose
consent or approval is required to enable the Executive to undertake all or any
of his duties.

16.2

Any other serious or irreparable act or omission by the Executive may be
regarded as gross misconduct where such act or omission is, in the reasonable
opinion of the Employer likely to (or has) cause(d) serious harm to the business
or reputation of the Employer.

17.

Disciplinary Procedure

17.1

This disciplinary procedure does not form part of the Executive's contract of
employment (save and only to the extent that it may from time to time be
required to do so by law). The Employer accepts that it is in the interests of
good relations with its staff to ensure that there is a fair and proper
disciplinary procedure.

17.2

Any Executive who departs from normally expected standards or who violates the
Employer's rules will be liable to disciplinary action.

17.3

If disciplinary action which may lead to disciplinary measures is to be taken
against the Executive (other than suspension under (d) and (e) below or issuing
of a warning – where modified procedures may apply), the following procedure
will normally apply. The Executive will receive a letter setting out the alleged
conduct or other circumstances and inviting the Executive to attend a
disciplinary hearing. The hearing will be set at a time and date to allow the
Executive time to consider the allegations against him.  At the disciplinary
hearing (which the Executive must take all reasonable steps to attend) the
Executive will be given the opportunity to respond to the issues raised. The
decision on the hearing will be notified to the Executive after the hearing,
along with details of the right to appeal. The Executive will have the right to
be accompanied to any disciplinary hearing and subsequent appeal by a colleague
or trade union official.

17.4

The Employer reserves the right to suspend the Executive on full pay pending
investigation where the Employer has reasonable grounds to believe that the
Executive's continued employment might be prejudicial to the Employer's business
or other employees.

17.5

The Employer reserves the right to suspend the Executive without pay and
benefits as a disciplinary measure.

17.6

Disciplinary action will vary in accordance with the seriousness of the
Executive's offence. Minor instances of wrongdoing may result in a verbal or
written warning. More serious offences or repeated infringements may result in a
final written warning. The most serious offences or repeated infringements
following a final written warning may result in dismissal with or without
notice.



8

 

--------------------------------------------------------------------------------

 

17.7

The Executive may appeal against any disciplinary action taken. The Executive
will then be invited to attend an appeal hearing (and must take all reasonable
steps to do so). Following any such appeal, the Executive will be informed of
the outcome.

18.

Grievance Procedure

18.1

It is expected that most grievances may be resolved informally. However, if the
Executive wishes to raise a formal grievance relating to his employment he
should raise it in the first instance in writing with his Line Managers setting
out the nature of the grievance.  The Line Managers will then invite the
Executive to a hearing to discuss the grievance. The hearing will be scheduled
to allow time for the Employer to consider the issues raised. After the meeting,
the Employer will inform the Executive of the decision and of his right to
appeal.

18.2

If the grievance is not satisfactorily resolved in this way then the Executive
may appeal the matter in writing. The Executive will be invited to an appeal
hearing, following which the Employer shall communicate that decision in writing
to the Executive. The appeal decision shall be final.

18.3

This policy does not form part of the contract of employment, save and only to
the extent expressly required by law. If the Executive wishes, he may be
accompanied at either or both hearings by a colleague or trade union official.

19.

Sexual Harassment

19.1

Agenus Inc. considers that sexual harassment in the workplace is unacceptable
and will treat all complaints seriously.

19.2

An Executive who feels that he has been subjected to sexual harassment should
raise the matter with his Line Managers under the terms of the grievance
procedure set out in clause 18 above.

19.3

An Executive who is found to be the perpetrator of harassment will be liable to
disciplinary action under the terms of the disciplinary procedure set out in
clause 18 above. The Employer may exercise its discretion as to the disciplinary
measures which will be taken, depending on the nature of the conduct.

20.

Data Protection

20.1

The Executive agrees that personal data relating to the Executive (including
sensitive
personal  data  such  as  medical  details)  may  to  the  extent  that  it  is  reasonably

necessary in connection with the Executive's employment or the business of the
Employer:

 

(a)

be  collected  and  held  (in  hard  copy  and  computer  readable  form)  and
processed by the Employer; and

 

(b)

be disclosed to:

 

(i)

other employees of the Employer and the Employer's group companies;

 

(ii)

any other persons as may be reasonably necessary (such as third party benefit
providers or administrators) or as authorised by the Executive; or

 

(iii)

as otherwise required or permitted by law.

20.2

This consent applies regardless of the country to which the data is to be
transferred.



9

 

--------------------------------------------------------------------------------

 

Where the disclosure or transfer is to a destination outside the European
Economic Area, the Employer shall take reasonable steps to ensure that the
Executive's personal data continues to be adequately protected, though the
Executive may no longer have rights under data protection law.

20.3

The Employer may, from time to time, monitor the Executive's use of the internet
and of email communications received, created, stored, sent or forwarded by the
Executive on equipment provided by the Employer to the Executive for the
performance of his duties where reasonably necessary to check facts relevant to
the business, ensure compliance with Employer policies and procedures and
investigate or detect unauthorised use of the Employer's system.

20.4

If the Executive has any queries regarding the Executive's personal data, these
should be raised with the Line Managers.

21.

Deductions

21.1

The Executive consents to the deduction from any sum otherwise payable to the
Executive by reason of his employment (or its termination) the value of any
claim of whatever nature and in whatever capacity that the Employer may bona
fide have against the Executive, including but not limited to:

 

(a)

overpayment of wages;

 

(b)

overpayment in respect of expenses incurred by the Executive in carrying out his
duties;

 

(c)

loans which the Employer may from time to time make to the Executive; and

 

(d)

advances on wages which the Employer may from time to time make to the
Executive.

21.2

The Executive further consents that the Employer has the right to deduct from
the employee's salary or other sums due to the Executive a sum in respect of
accrued holiday entitlement if at the date of termination of the Executive's
employment he has taken in excess of his accrued holiday entitlement.

[g201805101707427623447.jpg]

22.

As part of the Executive's employment with the Employer, he has and will be
exposed to, and provided with, valuable confidential .and/or trade secret
information concerning the Employer and its present and prospective clients. As
a result, in order to protect the Employer's legitimate business Interests, you
agree, as a condition of your employment, to enter into a Confidentiality and
Proprietary Information Deed.' This document is enclosed for your review and
execution by the first day of your employment.

23.

Choice of Law

This contract shall be governed by and construed in accordance with the law of
England and Wales and each party to this agreement submits to the non-exclusive
jurisdiction of the courts and tribunals of England and Wales.

 

SIGNED by Garo H. Armen, Sole Director.

For and on behalf of the Employer

/s/ Garo H. Armen…………………..Date: February 1, 2016……………….



10

 

--------------------------------------------------------------------------------

 

 

SIGNED by the Executive

/s/ Alex Duncan……………………..Date: February 1, 2016……………….

 

 



11

 